HOOD, Associate Judge.
' Marvins Credit, Inc., having obtained a judgment against James P. Calloway, issued a writ of attachment, with annexed interrogatories, against Howard University.1 To the interrogatory whether it was indebted to Calloway, the University an'swer-ed: “Yes — $102.00 due and payable on May 11, 1953 by U. S. Treasury check.” Marv.ins then moved for judgment against the University in the amount of the admitted credits. The motion was denied and this appeal followed.2
The trial court was of the impression that the question before it was “whether the check is subject to condemnation” and the University in its brief here says the question is whether it is “subject to having funds condemned in its hands in the form of a U. S. Treasury check.” We think these views express a misconception of the controversy. The check was not seized by the garnishment. In fact it would seem that the check was not in existence at the time of the service of the garnishment or filing of answer by the University. The garnishment reached the credits of the judgment debtor in the hands of the garnishee. The answer admitted- credits which in normal course would be paid in the form of a Government check.
The question, as we see it, is whether the University as a garnishee, having admitted being indebted to the judgment debtor, is subject to a judgment of recovery against it for the amount so admitted. It contends that it is not because *248the indebtedness was payable by Government check out of funds in the Treasury. It insists that “the money paid to James Preston Calloway never came ■ into the coffers of Howard University; was never severed from governmental money and the -University was, as a matter of fact, nothing other than the conduit through which the money passed.” This argument is based on the fact that although Howard University is a private corporation with all the rights and powers usually vested in private corporations, the United States for many years has annually appropriated large sums of money for its partial support.3 As a- result the University has two separate payrolls for its employees, one for those paid by United States Treasury check out of the Federal appropriation and another for those paid by University check out of funds on deposit in a local bank. Callo-way was on the so-called Government payroll.
It is conceded by the University that it employed Calloway as a furniture repairman at a salary fixed by it; that he was not a civil service employee and by reason of his employment acquired no civil service status; that his salary was paid by Treasury check from the Government appropriation upon certification of the University; and that the University has the right to “hire and fire” any employee without consulting any branch of the Federal Government".
From the conceded facts-r-and there appears to be no dispute of fact in the case— we think it clear that Calloway was an employee of the University and his salary was owed by the University and that when the University was served with the garnishment there was a debt due by it to him. Certainly someone owed Calloway for his services. The United States did not owe him because he was not employed by the Government and he performed no work for the Government. He was hired by the-University and worked for it and his wages, were due from it. The University freely admits that it is subject to suit and makes, no claim to any general exemption from, garnishment, and we think the fact that the University intended to pay Calloway from funds made available to it by the-Government was no obstacle to a judgment, against the University as garnishee for the amount owed by it to the judgment debtor-
Reversed.

. Code 1951, 15-304.


. It may be noted that Galloway has taken no part in any of the proceedings. Judgment against him was by default. In the garnishment proceedings there was testimony that he had left the employ of the University without notice and his whereabouts were unknown.


. The Departments of Labor and Health, Education, and Welfare Appropriation Act, 1954 (Public Law 170, 83d Congress, Chapter 296, 1st Sess., H.ft. 5246) .contains the following item: “For the partial support of Howard University, including personal services and miscellaneous expenses and repairs to buildings and grounds, $2,535,000.” U. S. Code Congressional and Administrative News 1953, p. 300. For a somewhat detailed history of the University and" its Governmental support, see Maiatico Construction Co. v. United States, 65 App.D.C. 62, 79 F.2d 418.